COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-12-00175-CV


MOTE RESOURCES, INC. AND                                            APPELLANTS
JOHN PHILLIP MOTE

                                         V.

CHARLES T. GARDNER AND                                                APPELLEES
JANICE MARIE GARDNER


                                     ------------

           FROM THE 271ST DISTRICT COURT OF WISE COUNTY
                    TRIAL COURT NO. CV11-06-491

                                     ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                     ------------

      We have considered the “Joint Motion of Appellants and Appellees to

Dispose of Appeal.” The motion is GRANTED. It is therefore ORDERED that

the opinion and judgment of November 14, 2013 are withdrawn; the trial court’s

judgment of April 3, 2012 is set aside without regard to its merits; and the case is

      1
       See Tex. R. App. P. 47.4.
remanded for rendition of a judgment in accordance with the parties’ settlement

agreement. See Tex. R. App. P. 42.1(a)(2)(B), 43.2(d).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).



                                                    PER CURIAM

PANEL:    LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DELIVERED: July 24, 2014




                                       2